IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


         ROGER LYNN PERRY, PRO SE v. TONY PARKER, WARDEN

                    Direct Appeal from the Circuit Court for Lake County
                         No. 03-CR-8482 R. Lee Moore, Jr., Judge



                  No. W2003-02342-CCA-R3-HC - Filed February 27, 2004




The Petitioner, Roger Lynn Perry, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has failed
to allege a ground for relief which would render the judgment void, we grant the State's motion
and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
ALAN E. GLENN , JJ. joined.

Roger Lynn Perry, pro se.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General, for
the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION

        On June 21, 2002, Petitioner pled guilty to two counts of aggravated sexual battery. For
these offenses he received an effective sentence of nine years in the Department of Correction.
On September 8, 2003, Petitioner filed, pro se, an application for writ of habeas corpus relief,
alleging that the judgments entered against him are void on their face because the judgments fail
to comply with Rule 32(e), Tennessee Rules of Criminal Procedure. Specifically, Petitioner
Perry contends that the trial court failed to make proper findings as to guilt or innocence.


                                                 1
Petitioner Perry also requested the appointment of counsel at this time. By order entered
September 17, 2003, the trial court dismissed the application, finding that the Petitioner had
failed to state a ground upon which relief could be granted.

        A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release
because of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656
(1968); State ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). Habeas
corpus relief is available in this state only when it appears on the face of the judgment or the
record that the trial court was without jurisdiction to convict or sentence the defendant or that the
sentence of imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). A petitioner cannot collaterally attack a
facially valid conviction in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn.
1992); State ex rel. Holbrook v. Bomar, 211 Tenn. 243, 364 S.W.2d 887, 888 (1963). If the
petition fails to state a cognizable claim, the petition may be summarily dismissed by the trial
court without appointment of counsel. Passarella v. State, 891 S.W.2d 619 (Tenn. Crim.
App.1994).


        Rule 32(e), Tennessee Rules of Criminal Procedure, provides that “[a] judgment of
conviction shall set forth the plea, the verdict or findings, and the adjudication and sentence. . . .
The judgment shall be signed by the judge and entered by the clerk.” The judgment form in the
instant case complied with these requirements. Additionally, the judgment forms complied with
the statutory requirements of section 40-35-209(e)(1-19), Tennessee Code Annotated. The fact
that the judgment form failed to reflect that the Petitioner was “guilty” is not fatal to the
judgment. Indeed, the fact that “pleaded guilty” was marked by the trial court, necessarily
implies that the Petitioner was found guilty. Accordingly, we cannot conclude that this technical
omission is sufficient to render a judgment of conviction void. Moreover, section 40-35-209(g),
Tennessee Code Annotated, directs that, if the judgment form fails to include the statutorily
enumerated requirements of subsection (e), the form shall be corrected by the sentencing court.
Thus, the omission may be corrected by the trial court at any time. Accordingly, we cannot
conclude that this technical omission is sufficient to render a judgment of conviction void.
Petitioner has failed to set forth any allegation that would indicate that the trial court lacked
jurisdiction to convict or sentence or that his sentence had expired.


        Accordingly, it is ORDERED that the State’s motion is GRANTED. The judgment of the
trial court is AFFIRMED in accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                       ___________________________________
                                               JOHN EVERETT WILLIAMS, JUDGE


                                                  2